Case ::-?r-OOSSS-R§;§i;_foc¢u$mem§? §i|j_dY(sz(/}l_ji:ll£? dage 1 of 1
'For -Hn). FD`iS'l~ri Crl' o § Coluw~b¢¢\`

LET |T BE lLED

__ _ . _ 351 w
Notification of reservation of rights UCC 1-308/1-2 wm
L(h /|
PUBL|C Charese Johnson, suijuris EI L E D

TH|S lS A PUBL|C COMMUNICAT|ON TO ALL All rights reserved UCC 1-308

Notice to agents is notice to principles FEB 1 1 2019
Notice to principles is Notice to Agents _ C|erk' U_$_ District and
Applications to all successors and assigns v Ba“kruptcy C°urts
All are without excuse C'a,j'c_ N° ' 62 /8"333 ° 03 CR.b/\r\>

Let it be known to all that l, Charese Johnson explicitly reserves all of my rights. UCC 1-308 which was
formally UCC 1-207.

Further, let all be advised that all actions commenced against me may be in violation of, USC
TlTLE 18 > PART l > CHAPTER 13 > § 242 Deprivation of rights under color of law

 

USC TlTLE 18 > PART l > CHAPTER 13 > § 241 Conspiracy against rights

Wherefore all have undeniable knowledge.

AFF]])AVIT

Affiant, charese johnson , sui juris, a natural citizen of Maryland,

a common man of the Sovereign People, does swear and affirm that Afi'lant has scribed and read
the foregoing facts, and in accordance with the best of Afi'lant's firsthand knowledge and
conviction, such are true, correct, complete, and not misleading, the truth, the whole truth, and
nothing but the r th.

SignedM suijuris,
This Affidavitis dated / z /q

NOTARY PUBL|C

sTATE oF /7{/>//(1(7/ couNTY/DlsTRicToF H(?/ii/'J,/CF/

l

Subscribed and sworn to before me, a Notary Public, the above signed Charese Johnson,

This¢Y%/` dayof jig%[M/{;: ,2019
/Q //

Notary Public
Mr `Uo/\\l/llvlljl LNH§S}' RECEIVED
/ .lAN 31 lelS

 

 

